[Cite as Hershberger v. Ohio State Hwy. Patrol, 2017-Ohio-8083.]



PAMELA HERSHBERGER                                    Case No. 2017-00126-AD

      Plaintiff                                       Clerk Mark H. Reed

      v.
                                                      MEMORANDUM DECISION
OHIO STATE HIGHWAY PATROL

      Defendant

        {¶1} On February 6, 2017, Pamela Hershberger (hereinafter “plaintiff”) filed a
claim in this Court against the State Highway Patrol (hereinafter “OSHP”).              In her
complaint, the plaintiff, who separated from employment from the OSHP on July 29,
2016 for reasons of disability, advanced several claims for relief. Plaintiff claims that
OSHP, her former employer, breached the collective bargaining agreement with the
Ohio State Troopers Association, of which she was a member, in three ways. First, she
states that while she was employed as an Ohio State Highway Patrol dispatcher, she
overpaid on her health insurance premiums from July 1, 2015 to July 31, 2016. Plaintiff
alleges that she was told by Ohio Department of Public Safety human resources
personnel, by phone, that she did overpay but that the Ohio Department of
Administrative Services states that she has not. Second, plaintiff also alleges that she
should have received retroactive pay from July 1, 2015 until July 31, 2016 based on the
collective bargaining contract.           Third, she alleges that OSHP failed to pay her a
ratification bonus from the contract.               Plaintiff claims total damages of $4151.41
(including the $25.00 filing fee).
        {¶2} In an investigation report filed April 25, 2017, OSHP moved to dismiss
plaintiff’s complaint. As grounds for this dismissal, the agency contends that the Court
of Claims lacks jurisdiction over plaintiff’s breach of contract claim(s).        The agency
argues that a bargaining unit employee's exclusive remedy for the alleged breach is to
file a grievance with the collective bargaining unit and that the plaintiff has not submitted
Case No. 2017-00126-AD                        -2-               MEMORANDUM DECISION


any evidence indicating that she has exhausted this administrative remedy. Plaintiff’s
tenure as a bargaining unit employee with the Highway Patrol lasted from May 30, 1989
until August 1, 2016. Because plaintiff bases her claim on her membership in the
bargaining unit, her breach of contract claim is barred from review by the Court of
Claims. For these reasons, OSHP contends that her complaint should be dismissed.
       {¶3} For the reasons set out below, the Court finds OSHP’s argument to be well
taken. The Ohio Supreme Court has consistently held that a public-sector employee
who is part of a bargaining unit has no right to file an original action in a trial court where
there is a collective bargaining agreement in place that sets out the process for the
handling of employee grievances. State ex rel. Wilkinson v. Reed, 99 Ohio St. 3d 106,
2003-Ohio-2506. The alleged wrongs that the plaintiff complains about happened while
she was still an employee of OSHP and part of the bargaining unit that was subject to
the collective bargaining agreement.       Plaintiff’s failure to pursue the administrative
remedy required by the relevant collective bargaining agreement divests this court of
the subject matter jurisdiction necessary to hear her complaint.              Therefore, the
complaint filed February 6, 2017 is hereby dismissed.
[Cite as Hershberger v. Ohio State Hwy. Patrol, 2017-Ohio-8083.]




PAMELA HERSHBERGER                                    Case No. 2017-00126-AD

         Plaintiff                                    Clerk Mark H. Reed

         v.
                                                      ENTRY OF ADMINISTRATIVE
OHIO STATE HIGHWAY PATROL                             DETERMINATION

         Defendant

         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of the defendant. Court costs shall be absorbed by the Court.




                                                       MARK H. REED
                                                       Clerk


Filed 5/12/17
Sent to S.C. Reporter 10/5/17